--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
AGREEMENT
 
THIS AGREEMENT made as of February 3, 2011
 
AMONG:
 
GEOXPLOR CORP., a corporation incorporated under the laws of Nevada and having
an office at 3655 West Anthem Way, Anthem, Arizona, 85086
 
("GeoXplor")
 
AND:
 
FIRST LIBERTY POWER CORP., a corporation incorporated under the laws of Nevada
and having an office at Suite 300, 7251 W. Lake Mead Blvd., Las Vegas, NV, 89128
 
("FLPC")
 
AND:
 
NEW AMERICA ENERGY CORP., a corporation incorporated under the laws of Nevada
and having an office at 5614C Burbank Road SE, Calgary, Alberta, T2H 1Z4, Canada
 
("NECA")
 
WHEREAS:
 
A.  
GeoXplor and FLPC are parties to an option agreement dated December 24, 2009
(the “Original Property Agreement”) pursuant to which GeoXplor granted FLPC an
option to acquire a 100% interest in certain unpatented mining claims in San
Juan County, Utah, more particularly described in Exhibit “A” attached hereto
(the “Property”);

 
B.  
FLPC wishes to transfer its rights in the Original Property Agreement and the
Property to NECA in accordance with the terms of this Agreement and to supersede
the Original Property Agreement and substitute therefore a new agreement between
GeoXplor and NECA in the form attached hereto as Exhibit “B” (the “Option
Agreement”); and

 
C.  
Subject to the completion of the obligations of NECA under this Agreement,
GeoXplor and FLPC wish to cancel the Original Property Agreement with no further
obligations to either party thereunder and substitute therefore the terms of the
Option Agreement which will control the rights between the parties hereto.

 
NOW THEREFORE in consideration of the premises and mutual covenants and
agreements herein contained, the parties agree as follows:
 
SECTION 1. - INTERPRETATION 1.1 Definitions. In this Agreement:
(a)  
"Mineral Exploration and Development Testing" shall include those activities
that NECA, in its sole judgment and discretion, may deem advisable for the
purpose of ascertaining


 
1

--------------------------------------------------------------------------------

 
any facts relating to the occurrence, nature and extent of Vanadium & Uranium
and related Vanadium & Uranium compounds or mineralization in and under the
Property and the metallurgical and physical properties of such minerals;
including, but not limited to, surface trenching, excavations, geophysical and
geochemical surveys, drilling, the sinking of shafts for bulk sampling, and
further including the right to use the surface for access, to place and use
facilities on the surface and to use water and other surface resources that may
be useful or convenient in connection with such activities.  Mineral Exploration
and Development Testing shall specifically include such testing as may be
required for filings with any applicable stock exchange.


(b)  
“Shares” means fully paid and non-assessable common shares in the capital of
NECA, issued pursuant to exemptions from registration and prospectus
requirements contained in the United States Securities Act of 1933 and the rules
and regulations promulgated thereunder, which Shares shall contain such
restrictive legends regarding applicable hold periods as required by such
securities laws.



(c)  
“Dollar(s)” or “$” shall mean currency of the United States.

 
SECTION 2. - REPRESENTATIONS AND WARRANTIES
 
2.1           NECA hereby represents and warrants to FLPC and GeoXplor that:
 
(a)  
it is a corporation duly incorporated and organized and validly existing under
the State of Nevada;

 
(b)  
it has full corporate power, authority and capacity to enter into this Agreement
and to carry out its obligations under this Agreement and is qualified to carry
on business in its jurisdiction of incorporation;

 
(c)  
it has been duly authorized to enter into, and to carry out its obligations
under, this Agreement and no obligation of it in this Agreement conflicts with
or will result in the breach of any term in:

 
(i) its notice of articles or articles; or
 
(ii) any other agreement to which it is a party.
 
2.2           FLPC hereby represents and warrants to NECA and GeoXplor that:
 
(a)  
it is a corporation duly incorporated and organized and validly existing under
the State of Nevada;

 
(b)  
it has full corporate power, authority and capacity to enter into this Agreement
and to carry out its obligations under this Agreement and is qualified to carry
on business in its jurisdiction of incorporation;

 
(c)  
it has been duly authorized to enter into, and to carry out its obligations
under, this Agreement and no obligation of it in this Agreement conflicts with
or will result in the breach of any term in:

 
(i) its notice of articles or articles; or

 
2

--------------------------------------------------------------------------------

 
 
(ii) any other agreement to which it is a party.


 
         (d)
FLPC represents and warrants to NECA that it is an “accredited” investor as that
term is defined in Rule 501 of Regulation D promulgated under the United States
Securities Act of 1933, as amended, and acknowledges and agrees that the Shares
will be issued in accordance with all applicable securities laws and will be
subject to hold periods and restrictions on resale in accordance with applicable
securities laws and it is FLPC’s responsibility to determine what those hold
periods and restrictions are before selling or otherwise transferring any
Shares.

 
2.3           GeoXplor hereby represents and warrants to NECA and FLPC that:
 
(a)  
it is a corporation duly incorporated and organized and validly existing under
the State of Nevada;

 
(b)  
it has full corporate power, authority and capacity to enter into this Agreement
and to carry out its obligations under this Agreement and is qualified to carry
on business in its jurisdiction of incorporation;

 
(c)  
it has been duly authorized to enter into, and to carry out its obligations
under, this Agreement and no obligation of it in this Agreement conflicts with
or will result in the breach of any term in:

 
(i) its notice of articles or articles; or
 
(ii) any other agreement to which it is a party.
 
2.4           Each party's representations and warranties set out above will be
relied on by the other party in entering into the Agreement and shall survive
the execution and delivery of the Agreement. Each Party shall indemnify and hold
harmless the other party for any loss, cost, expense, claim or damage, including
legal fees and disbursements, suffered or incurred by the other party at any
time as a result of any misrepresentation or breach of warranty arising under
the Agreement.
 
SECTION 3. – GRANT AND PAYMENTS
 
3.1           FLPC, with the consent of GeoXplor, hereby grants to NECA the sole
and exclusive option to acquire (subject to the paramount title of the United
States) all of FLPC right, title and interest in the Property, and GeoXplor
hereby grants to NECA those rights more particularly described in the Option
Agreement.
 
3.2           In consideration of the transfer of the rights to the Option by
FLPC, NECA will pay FLPC the following amounts:
 
(a) $10,000 on the execution of this Agreement;
 
(b) $33,333 within 120 days of the execution of this Agreement;
 
(c) $33,333 within 240 days of the execution of this Agreement; and
 
(d) $33,334 within 360 days of the execution of this Agreement.

 
3

--------------------------------------------------------------------------------

 

3.3           As additional consideration, NECA shall (1) issue 500,000 shares
of its common stock to FLPC (the “Shares”), subject to such conditions as may be
imposed by the rules and regulations of the United States Securities and
Exchange Commission, and shall deliver a certificate of such shares to FLPC
within ________ days from and after the execution of this Agreement and (2)
convey to FLPC a one-half of one percent (0.5%) Net Value Royalty, as defined in
the attached Option Agreement, at such time as it completes its obligations
under this Agreement and the Option Agreement.
 
3.4           NECA will have the right to terminate this Agreement at any time
up to the date of the final payment by giving notice in writing of such
termination to FLPC, and in the event of such termination, this Agreement and
the Option Agreement will be of no further force and effect and the Original
Agreement shall control the rights and obligations between FLPC and GeoXplor.
 
3.5           GeoXplor hereby waives its rights under Section 2(c)(3) of the
Original Property Agreement; provided, however, if NECA does not complete its
obligations under this Agreement and the Original Agreement controls as provided
in Section 3.4, the provisions of Section 2(c)(3) and all other provisions of
the Original Agreement shall apply.
 
SECTION 4. - CONFIDENTIALITY
 
4.1           All matters concerning the execution and contents of this
Agreement and the Property shall be treated as and kept confidential by the
parties and there shall be no public release of any information concerning the
Property, except as required by applicable securities laws, the rules of any
stock exchange on which a party's shares are listed or other applicable laws or
regulations, without the prior written consent of the other party, such consent
not to be unreasonably withheld. Notwithstanding the foregoing, the parties are
entitled to disclose confidential information to prospective investors or
lenders, who shall be required to keep all such confidential information
confidential.
 
SECTION 5. - TERMINATION
 
5.1           In addition to any other termination provisions contained in this
Agreement, this Agreement and the Option Agreement shall terminate if NECA
should be in default in performing any requirement herein set forth and has
failed to cure such default within 30 days after the receipt of a notice of
default by GeoXplor.  If any default exists under the terms of the Original
Agreement during the term of this Agreement, in addition to any notice provided
by GeoXplor to FLPC, notice shall be provided to NECA.


SECTION 6 - OPERATOR
 
6.1            During the term of this Agreement, GeoXplor shall be the operator
for purposes of developing and executing exploration programs on the Property
under budgets and plans of operation developed with the participation of NECA.
 
SECTION 7 - GENERAL
 
7.1           Assignment.  Any assignment of any rights under this Agreement,
the Option Agreement or in the Property shall be effected by delivering notice
to that effect to the other parties provided the assignee agrees in writing to
be bound by the terms of this Agreement and the Option Agreement. No party shall
be entitled to assign this Agreement or any rights hereunder in the Property
without the prior written consent of the other party, such consent not to be
unreasonably withheld. For greater certainty, nothing herein shall prevent any
party from entering into any corporate reorganization, merger, amalgamation,
takeover bid, plan of arrangement, or any other such corporate transaction which
has the effect of, directly or indirectly, selling, assigning, transferring, or
otherwise disposing of all or a part of the rights under this Agreement to a
purchaser.

 
4

--------------------------------------------------------------------------------

 
7.2           Binding.  This Agreement inures to the benefit of and binds the
parties and their respective successors and permitted assigns.
 
7.3           Further Assurances.  Each party shall from time to time promptly
execute and deliver all further documents and take all further action reasonably
necessary or desirable to give effect to the terms and intent of this Agreement.
 
7.4           Amendment.  No amendment, supplement or restatement of any term of
this Agreement is binding unless it is in writing and signed by both parties.
 
7.5           Notice.  Any notice or other communication required or permitted
to be given under this Agreement must be in writing and shall be effectively
given if delivered personally or by overnight courier or if sent by fax,
addressed in the case of notice to Aldrin, Ryanwood or Universal, as the case
may be, to its address set out on the first page of this Agreement. Any notice
or other communication so given is deemed conclusively to have been given and
received on the day of delivery when so personally delivered, on the day
following the sending thereof by overnight courier.
 
7.6           Counterparts. This Agreement may be executed by facsimile and in
any number of counterparts, each of which shall constitute one and the same
agreement.
 
7.7           Severability. If any term of this Agreement is or becomes illegal,
invalid or unenforceable, that term shall not affect the legality, validity or
enforceability of the remaining terms of this Agreement.
 
7.8           Schedules. The schedules referenced herein and attached to this
Agreement, are incorporated into and form part of this Agreement.
 
7.9           Time. Time is of the essence of this Agreement.
 
7.10          Governing Law. This Agreement shall be governed by and shall be
construed and interpreted in accordance with the laws of the State of Nevada.
 
7.11          Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter herein and supersedes all
prior arrangements, negotiations, discussions, undertakings, representations,
warranties and understandings, whether written or verbal.
 
(END OF PAGE)

 
5

--------------------------------------------------------------------------------

 
The parties hereto intending to be legally bound have executed this Agreement as
of the date and year first written above.


GEOXPLOR CORP.




Per:/s/ Clive
Ashworth                                                                                     
Authorized Signatory




FIRST LIBERTY POWER CORP.




Per:/s/ Donald
Nicholson                                                                           
Authorized Signatory




NEW AMERICA ENERGY CORP.




Per:/s/ Rick
Walchuk                                                                                     
Authorized Signatory

 
6

--------------------------------------------------------------------------------

 

Exhibit “A”
Description of Property


The “Property” subject to the forgoing Agreement consists of the following
unpatented lode mining claims situated in San Juan County, Utah, the names of
which, the serial number assigned by the Utah State Office of the Bureau of Land
Management, the situs of the claims on the ground according to the public land
survey system and the place of record of the location notice thereof in the
official records of San Juan County, are as follows:


Claim Name
BLM Serial No.
Township
Range
Section
County Record
FM 1
UMC 378055
28 South
25 East
25
 
FM 2
UMC 378056
28 South
25 East
25
 
FM 3
UMC 378057
28 South
25 East
25
 
FM 4
UMC 378058
28 South
25 East
25
 
FM 5
UMC 378059
28 South
25 East
25
 
FM 6
UMC 378060
28 South
25 East
25
 
FM 7
UMC 378061
28 South
25 East
25
 
FM 8
UMC 378062
28 South
25 East
25
 
FM 9
UMC 378063
28 South
25 East
25
 
FM 10
UMC 378064
28 South
25 East
25
 
FM11
UMC 378065
28 South
25 East
25
 
FM12
UMC 378066
28 South
25 East
25
 
FM 13
UMC 378067
28 South
25 East
25
 
FM 15
UMC 378069
28 South
25 East
25
 
FM 17
UMC 378071
28 South
25 East
25
 
FM 19
UMC 378073
28 South
25 East
25
 
FM 21
UMC 378075
28 South
25 East
25
 
FM 23
UMC 378077
28 South
25 East
25
 
FM 25
UMC 378079
28 South
25 East
25
             
FIRE 14
UMC 380829
28 South
25 East
25
 
FIRE 16
UMC 380830
28 South
25 East
25
 
FIRE 18
UMC 380831
28 South
25 East
25
 
FIRE 20
UMC 380832
28 South
25 East
25
 
FIRE 22
UMC 380833
28 South
25 East
25
 
FIRE 24
UMC 380834
28 South
25 East
25
 
FIRE 26
UMC 380835
28 South
25 East
25
 
FIRE 40
UMC 381077
28 South
25 East
25
             
FP 2
UMC 391722
28 South
25 East
25
 
FP 3
UMC391723
28 South
25 East
25
 
FP 4
UMC 391724
28 South
25 East
25
 
FP 6
UMC 391725
28 South
25 East
25
 
FP 8
UMC 391726
28 South
25 East
25
             
FM 59
UMC 386212
28 South
25 East
26
 


 
7

--------------------------------------------------------------------------------

 

FM 60
UMC 386213
28 South
25 East
26
 
FM 61
UMC386214
28 South
25 East
26
 
FM 62
UMC 386215
28 South
25 East
26
 
FM 63
UMC 386216
28 South
25 East
26
 
FM 64
UMC 386217
28 South
25 East
26
 
FM 65
UMC 386218
28 South
25 East
26
 
FM 67
UMC 391170
28 South
25 East
26
 
FM 69
UMC 391171
28 South
25 East
26
 
FM 71
UMC 391172
28 South
25 East
26
 
FM 73
UMC 391173
28 South
25 East
26
 
FM 75
UMC 391174
28 South
25 East
26
 
FM 77
UMC 391175
28 South
25 East
26
 
FM 79
UMC 391176
28 South
25 East
26
 
FM 81
UMC 391177
28 South
25 East
26
 
FM 66
UMC 386219
28 South
25 East
23
 
FM 68
UMC 386221
28 South
25 East
23
 
FM 70
UMC 386223
28 South
25 East
23
 
FM 72
UMC 386225
28 South
25 East
23
 
FM 74
UMC 386227
28 South
25 East
23
 
FM 76
UMC 386229
28 South
25 East
23
 
FM 78
UMC 386231
28 South
25 East
23
 
FM 80
UMC 386233
28 South
25 East
23
 
FM 82
UMC 391178
28 South
25 East
23
             
UV 1
UMC 409924
28 South
25 East
23
 
UV 7
UMC 409930
28 South
25 East
23
 
UV 8
UMC 409931
28 South
25 East
23
 
UV 9
UMC 409932
28 South
25 East
23
 
UV10
UMC409933
28 South
25 East
23
 
UV 11
UMC409934
28 South
25 East
23
 
UV 12
UMC 409935
28 South
25 East
23
 
UV 13
UMC 409936
28 South
25 East
23
 
UV 14
UMC 409937
28 South
25 East
23
 
UV15
UMC 409938
28 South
25 East
26
 
UV 16
UMC 409939
28 South
25 East
26
 
UV 17
UMC 409940
28 South
25 East
26
 
UV 18
UMC 409941
28 South
25 East
26
 
UV 19
UMC 409942
28 South
25 East
26
 
UV 20
UMC 409943
28 South
25 East
26
 
UV 21
UMC 409944
28 South
25 East
26
             
FP 67
UMC 391728
28 South
25 East
24
 
FP 69
UMC 391729
28 South
25 East
24
 
FP 71
UMC 391730
28 South
25 East
24
 
FP 73
UMC 391731
28 South
25 East
24
 
FP 75
UMC 391732
28 South
25 East
24
 


 
8

--------------------------------------------------------------------------------

 

FP 77
UMC 391733
28 South
25 East
24
 
FP 79
UMC 391734
28 South
25 East
24
 
FP 81
UMC 391735
28 South
25 East
24
 
FP 83
UMC 391736
28 South
25 East
24
 
FP 85
UMC 391737
28 South
25 East
24
 

 
 
9

--------------------------------------------------------------------------------

 

EXHIBIT “B”
Option Agreement

 

 
10

--------------------------------------------------------------------------------

 
